         Case 1:19-cv-03373-RA Document 75 Filed 04/29/20 Page 1 of 2



                                                           USDC-SDNY
UNITED STATES DISTRICT COURT
                                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
                                                           DOC#:
                                                           DATE FILED: 4/29/2020
NEMESIS 2 LLC,

                         Plaintiff,
                                                             19-CV-3373 (RA)
                    v.
                                                                  ORDER
PASCAL SALVATI,

                         Defendant.

RONNIE ABRAMS, United States District Judge:

       On January 15, 2020, the Clerk of Court entered a certificate of default against

Defendant Pascal Salvati and on January 24, Plaintiff moved for a default judgment against

this defendant. On January 28, the Court ordered Mr. Salvati to show cause at a conference

to be held on March 5, 2020. On March 3, Mr. Salvati contacted Plaintiff by telephone and

e-mail and requested an adjournment of the show cause conference in light of COVID-19. In

speaking with Plaintiff, Mr. Salvati confirmed that he had received copies of Plaintiff’s

pending motion for default judgment against him and the supporting papers. The Court,

therefore, adjourned the show cause hearing. However, it ordered Mr. Salvati to submit a

letter to the Court, explaining why he has not yet appeared in this action, and to file

opposition papers to Plaintiff’s motion for a default judgment no later than April 4, 2020.

The Court warned Mr. Salvati that it “w[ould] review [his] papers, if submitted, and

determine at that time whether the show cause hearing should be rescheduled.” Dkt. 74.
           Case 1:19-cv-03373-RA Document 75 Filed 04/29/20 Page 2 of 2



         In light of Mr. Salvati’s failure to submit any papers, as well as the COVID-19 crisis,

the Court has determined that it will not have a show cause hearing and will instead resolve

this matter on the papers.

SO ORDERED.

Dated:    April 29, 2020
          New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
